Citation Nr: 0422841	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a separation of the left 
acromioclavicular joint with loss of the distal end of the 
clavicle, to include entitlement to a higher rating on an 
extra-schedular basis.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, to 
include entitlement on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified a hearing before a hearing officer 
sitting at the RO in March 2003 and at a hearing before the 
undersigned Member of the Board sitting in Washington, DC, in 
May 2004.  Transcripts of these hearing have been associated 
with claims folder.


REMAND

The Board notes that the most recent medical evidence 
presently associated with the claims folder consists of VA 
outpatient treatment records dated in January 2003 and the 
report of a VA examination in April 2003.  Since that time, 
the veteran has asserted that his left shoulder disability 
has increased in severity.  Additionally, he has received 
continued medication and treatment from VA for his left 
shoulder disability.

As the veteran's recent VA outpatient treatment records are 
potentially probative in ascertaining the severity of his 
present left shoulder disability, they should be obtained.  

Additionally, in light of the veteran's present complaints of 
increased shoulder pain and functional impairment, the Board 
is of the opinion that a new VA examination is in order to 
assess the severity of his service-connected disability.  The 
"duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should obtain copies of all 
relevant VA medical records for the 
period since January 2003.  

2.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to provide identifying 
information and any necessary 
authorization to enable the RO to obtain 
any other records, not already associated 
with the claims folder, pertaining to 
treatment or evaluation of his service-
connected left shoulder disability during 
the period of this claim.

3.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in obtaining any such evidence, it should 
so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

4.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
physician with appropriate expertise for 
the purpose of determining the current 
severity of his service-connected left 
shoulder disability.  The claims file and 
a copy of this Remand must be made 
available to the examiner for review and 
the examiner should note such review in 
the report.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups. If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should identify any 
deformity of the humerus and assess the 
frequency of any dislocation of the 
scapulohumeral joint.

With respect to the scapulohumeral 
articulation, the examiner(s) should 
indicate whether there is (a) favorable 
ankylosis, with abduction possible to 60 
degrees, and the veteran able to reach 
his mouth and head; (b) ankylosis that is 
intermediate between favorable and 
unfavorable; or (c) unfavorable 
ankylosis, with abduction limited to 25 
degrees from the side. 

Any scarring associated with the left 
shoulder disability and any functional 
impairment and symptoms associated with 
the scarring should also be identified 
and discussed.

The examiner should provide an opinion 
concerning the impact of the veteran's 
left shoulder disability on the veteran's 
ability to work.  In particular, the 
examiner should indicate whether the 
veteran's service-connected left shoulder 
disability is sufficient by itself to 
render the veteran unemployable.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




